

RANCHER ENERGY CORP.


December 21, 2006
Rancher Energy Corp.
999-18th Street, Suite 1740
Denver, Colorado 80202





Re:
Rancher Energy Corp. - Lock-Up Agreement



Dear Sirs:


This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the "Purchase Agreement"), dated as of
December 21, 2006 by and among Rancher Energy Corp. (the "Company") and the
investors party thereto (the "Buyers"), with respect to the issuance of (i)
convertible notes of the Company (the "Notes") which Notes shall be convertible
into the common stock, par value $0.00001 per share, of the Company (the "Common
Stock") (ii) shares of Common Stock and (iii) warrants to acquire additional
shares of Common Stock. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Purchase Agreement.


In order to induce you to enter into the Purchase Agreement, the undersigned
agrees that commencing on the date hereof and ending on the later of (i) the
date 180 days from the Closing Date (as defined in the Purchase Agreement) and
(ii) the date the Initial Registration Statement (as defined in the Registration
Rights Agreement) filed by the Company pursuant to the Registration Rights
Agreement is declared effective by the United States Securities and Exchange
Commission, but in no event later than the one year anniversary of the Closing
Date (the "Lock-Up Period"), the undersigned will not, without the written
consent of the Required Holders (as defined in the Registration Rights
Agreement), (i) sell, offer to sell, contract or agree to sell, hypothecate,
hedge, pledge, grant any option to purchase, make any short sale or otherwise
dispose of or agree to dispose of, directly or indirectly, any shares of Common
Stock, owned directly by the undersigned (including holding as a custodian) or
with respect to which the undersigned has beneficial ownership within the rules
and regulations of the Securities and Exchange Commission, or (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any shares of Common Stock,
owned directly by the undersigned (including holding as a custodian) or with
respect to which the undersigned has beneficial ownership within the rules and
regulations of the Securities and Exchange Commission, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, (collectively, the "Undersigned’s Shares"). This Lock-Up Agreement
shall not apply to any shares of Common Stock acquired by the undersigned on the
open market or otherwise after the Closing Date.


The foregoing restriction is expressly agreed to preclude the undersigned or any
affiliate of the undersigned from engaging in, without the written consent of
the Required Holders, any hedging or other transaction which is designed to or
which reasonably could be expected to lead to or result in a sale or disposition
of the Undersigned’s Shares even if the Undersigned’s Shares would be disposed
of by someone other than the undersigned. Such prohibited hedging or other
transactions would include, without limitation, any short sale or any purchase,
sale or grant of any right (including, without limitation, any put or call
option) with respect to any of the Undersigned’s Shares or with respect to any
security that includes, relates to, or derives any significant part of its value
from the Undersigned’s Shares.


 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value. For
purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
The undersigned now has, and, except as contemplated by clauses (i) and (ii)
above, for the duration of this Lock-Up Agreement will have, good and marketable
title to the Undersigned’s Shares, free and clear of all liens, encumbrances,
and claims whatsoever. The undersigned also agrees and consents to the entry of
stop transfer instructions with the Company’s transfer agent and registrar
against the transfer of the Undersigned’s Shares except in compliance with the
foregoing restrictions.


The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.


This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.


This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction's choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.


The Buyers shall be intended third party beneficiaries of this Agreement to the
same extent as if they were parties hereto, and shall be entitled to enforce the
provisions hereof. No provision of this Agreement may be amended or waived
without the written consent of the Required Holders.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Very truly yours,
 
________________________________________
Exact Name of Stockholder
 
________________________________________
Authorized Signature
 
________________________________________
Title



Agreed to and Acknowledged:


RANCHER ENERGY CORP.




By: _______________________
Name: John Works
Title: President and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

